Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 2, line 1, “the spaced apart distance” should read “the distance”.
Appropriate correction is required.  	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakamatsu (US PG Pub 2014/0210134).
Regarding claim 1, Wakamatsu teaches a method for manufacturing an imprint mold-forming substrate (abstract, Figs. 2 and 4, and sections cited below), comprising the steps of:
5providing a starting imprint mold-forming substrate (mold substrate 1 in Fig. 2 and para. 0063) having a patterned portion (portion 2 with sawtooth protrusions and recesses per para. 0085) and a non-patterned portion (regions to left and right of regions with protrusions and recesses as shown in Fig. 2), 
providing a table (21 in Fig. 2) having a recess (interior open region of 21),
bonding the starting substrate at its non-patterned portion to the table (as shown in Fig. 2 and vacuum bonded to 21 per para. 0063) such that the patterned portion of the starting substrate is received in the recess of the table to define a 10space region between the patterned portion and the table such that the patterned portion is not in direct contact with the table (as shown in Fig. 2),
and performing contour machining on at least a portion of the starting substrate secured to the table (permanent distortion by pressing member 34, 35 as shown in Fig. 4 and per para. 0079 is a type of machine contouring of the substrate). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wakamatsu. 
Regarding claim 2, Wakamatsu does not explicitly teach these features.
However, Wakamatsu does teach that the amount of permanent distortion produced by contour machining the substrate is approximately several millimeters (para. 0077).  In view of this teaching and considering the width and depths of the recess suggested by Figs. 2 and 4, Wakamatsu teachings suggest that the distance between the patterned portion and the table in the space region is greater than 100 microns in the XY direction and greater than 10 microns in the Z direction, thus falling within or suggesting values within the broadly claimed regions.
A prior art range which encompasses, partially overlaps, or touches the claimed range is sufficient to establish a prima facie case of obviousness, in the absence of any unexpected results.  See MPEP § 2144.05.I and In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
In view of Wakamatsu’s teachings and the above considerations, it would have been obvious to select XY and Z distances between the patterned portion and the table to avoid the possibility of damage to the nanopatterned portion by contact with the table. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY R SMITH JR./Examiner, Art Unit 1745